Citation Nr: 1533725	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13 03-326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2014 rating decisions by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2009 rating decision denied entitlement to service connection for bilateral hearing loss.  The June 2014 rating decision denied entitlement to service connection for tinnitus.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held at the RO.  A transcript of the hearing is of record.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for bilateral hearing loss and tinnitus.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran has reported in-service noise exposure as an aircraft refueler without hearing protection.  The Board finds his report of in-service noise exposure to be credible and consistent with his military duties.

The Veteran also testified that he had an ear infection in his left ear during service and that his hearing loss began in service and lasted until the present day.

The Veteran underwent VA audiological examinations in November 2009, December 2012 and May 2014.  Audiometric results on the November 2009, December 2012 and May 2014 VA examinations demonstrated a current diagnosed bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Additionally, the examiner indicated that the Veteran had a current diagnosis of tinnitus on his December 2012 and May 2014 VA examinations.  

The examiners all determined that it was less likely than not that the Veteran's claimed bilateral hearing loss was related to his service as the Veteran had hearing within normal limits on his separation examination.  The examiners also noted that a review of the service treatment records showed that there was documentation of a hearing loss during service.  However, the results of the audiograms were questionable and there was documentation of possible "nonorganic" origin.

In this case, the Board finds the VA examiners' opinions to be inadequate.  The examiners' opinions were based solely on the February 1958 separation examination which did not demonstrate hearing loss.  However, as noted by the VA examiners, the Veteran's November 1955 entrance examination did not have an audiogram.  Instead, the entrance examination merely provided a whisper test that was 15/15.  Accordingly, despite the Veteran having hearing within normal limits on his separation examination, no determination was made as to whether the Veteran's in-service noise exposure caused reduced hearing which eventually resulted in his current hearing loss.  

Additionally, while the examiners also noted that the service treatment records showed that there was documentation of a hearing loss during service but the results of the audiograms were questionable and there was documentation of possible "nonorganic" origin, the examiners did not provide a rationale for why the in-service audiograms were questionable.  The Board also notes that despite a January 1957 service treatment record indicating that the Veteran's ears were irrigated, none of the VA examiners addressed this treatment report.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a bilateral hearing loss disability, and that further medical opinion in connection with this claim is warranted which considers the Veteran's history and contains a comprehensible, detailed and well-reasoned rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that a new VA examination is need to provide an opinion to determine the nature and etiology of any current bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Board also notes that on his November 1955 Report of Medical History, the Veteran reported having ear, nose or throat trouble.  Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Specifically, as the Veteran's November 1955 Report of Medical History shows that a bilateral hearing loss disability might have preexisted his service, the VA examiner should also provide an opinion as to whether any bilateral hearing loss disability preexisted service, and if so, whether it was aggravated beyond its natural progression during service.  

Regarding the Veteran's claim for service connection for tinnitus, the Veteran testified that while he underwent VA audiological VA examinations, he was not aware that tinnitus described "ringing of the ears" when he was questioned by the VA examiner.  The record reflects that the Veteran in fact denied tinnitus on VA examination in November 2009.

Additionally, as noted above, the Board is remanding the issue of entitlement to service connection for bilateral hearing loss.  On VA examinations in December 2012 and May 2014, the VA examiners indicated that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss as tinnitus was known to be a symptom associated with hearing loss.

The Board notes that further development and adjudication of the Veteran's claim for bilateral hearing loss may provide evidence in support of his claim for tinnitus.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board is remanding the case for a thorough VA opinion including whether the Veteran has a current tinnitus disability; and if so, whether it is related to his service to include as secondary to his claimed bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a VA audiological examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed bilateral hearing loss disability and tinnitus disability.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service.

All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.  

The examiner should determine: 

(a)  Whether the Veteran has a bilateral hearing loss disability and if so, whether the bilateral hearing loss disability diagnosed on examination:

(1) clearly and unmistakably preexisted service; and 

(2) if a hearing loss disability was present at the time of his service entrance examination, does the record clearly and unmistakably show that the hearing loss was not aggravated by service beyond its natural progression during service. 

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

(b) whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's hearing loss was sustained during his active duty service, or, resulted from the Veteran's in-service acoustic trauma or from any other injury or illness sustained during service; 

(c)  Whether it is at least as likely as not that he has tinnitus as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service;

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




